 Case 1:19-cr-00408-MKB Document 90 Filed 12/09/19 Page 1 of 6 PageID #: 692
                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
DCP:SCJ                                            271 Cadman Plaza East
F. #2017R01691                                     Brooklyn, New York 11201



                                                   December 9, 2019

By Hand and ECF

The Honorable Margo K. Brodie
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. Avraham Tarshish
                      Criminal Docket No. 19-408 (MKB)

Dear Judge Brodie:
                The government respectfully submits this letter in anticipation of the
December 10, 2019 bond violation court appearance to request that the defendant
Avraham Tarshish’s bond be revoked and that Tarshish be ordered detained pending
trial. As set forth below, Tarshish has violated a number of his existing bond
conditions, including by failing to comply with the terms of his home confinement
and refusing to provide the United States Pretrial Services Agency (“Pretrial
Services”) with required financial information.
                Furthermore, the government respectfully submits that representations
from defense counsel about Tarshish’s travel and employment activities should not be
sufficient verification for Pretrial Services. It appears that defense counsel relies on
Tarshish when making such representations and, as is clear from the initial Pretrial
Services Report and the bond violation report, Tarshish has lied to Pretrial Services
on numerous occasions since he was arrested.
  I.   Background
              Tarshish, along with Iskyo Aronov, Michael Konstantinovskiy, Tomer
Dafna and Michael Herskowitz, were indicted by a federal grand jury on September
6, 2019, and charged with participating in a conspiracy to commit wire and bank
fraud and substantive wire fraud, in violation of Title 18, United States Code,
Sections 1349 and 1343. The charges arose out of the defendants roles in a mortgage
fraud scheme, described in the Indictment at the “Short Sale Scheme.”
 Case 1:19-cr-00408-MKB Document 90 Filed 12/09/19 Page 2 of 6 PageID #: 693



                The Short Sale Scheme involved a conspiracy to defraud mortgage loan
note holders (the “lenders”) and certain borrowers (collectively, the “Short Sale
Victims”) by providing them with false, misleading and incomplete information to
induce them to execute short sales at fraudulently depressed prices, thereby causing
losses to the lenders and, at times, the borrowers. The charged defendants and a
number of other individuals (collectively, the “Short Sale Co-Conspirators”), worked
both together and separately to purchase hundreds of properties at fraudulently
depressed prices and then resell or “flip” the properties for large profits.
               As described in the Indictment, typically the real estate properties that
were purchased in the short sale transactions were purchased by the Short Sale Co-
Conspirators under the name of a limited liability corporation. The limited liability
corporations (“LLCs”) were incorporated by a number of different people, including
attorneys, and there may be no reference to a particular defendant or his business or
home address in the publicly available documents even if the defendant is the ultimate
owner of the LLC, which makes identifying all the transactions involved in the
scheme difficult.
 II.       Arrest and Prior Detention Hearings
                Tarshish was arrested at John F. Kennedy Airport on September 10,
       1
2019. At his initial arraignment, an order of detention was entered with leave to
apply for release at a later date. In a letter dated September 23, 2019 (ECF No. 44),
the government opposed releasing Tarshish on the grounds that he is a flight risk.
Among other things, and as noted in the report prepared by Pretrial Services, Tarshish
is a citizen of Israel and he is not in the United States legally. Tarshish, who is
approximately 40 years old, entered the United States in 2009, when he was
approximately 30 years old, on a B2 visitor’s visa, which expired in April 2010.
Regardless of conviction, Tarshish will likely be deported at the conclusion of this
case. Should Tarshish decide to flee to Israel prior to trial, extraditing Tarshish may
not be possible. 2
               Tarshish also retains strong ties to Israel. Tarshish lived in Israel until
he was approximately 30 years old, and he reported to Pretrial Services that both his
parents and all of his siblings still live in Israel. While Tarshish has married two
different United States citizens over the last decade, and is currently married to one of
them, Tarshish has described his relationships with both his current and ex-wife as

           1
        While Tarshish’s children appear to live in Florida, prior to and after his arrest,
Tarshish has been flying between Miami, Florida, and New York, New York on an almost
weekly basis.
           2
         While the United States does have an active extradition treaty with Israel, the
Department of Justice Office of International Affairs believes that extradition in a fraud case
such as this is not guaranteed, particularly for an Israeli citizen.


                                                2
 Case 1:19-cr-00408-MKB Document 90 Filed 12/09/19 Page 3 of 6 PageID #: 694



unstable. Tarshish reported an on-going relationship with the mother of his four
children, who are all under the age of 8. However, the mother of Tarshish’s children
also does not have any legal status in this country.
               After his arrest, Tarshish also told Pretrial Services that despite having
monthly costs that exceed $9,000 per month, he has been unemployed for the last two
years, he has no income, no assets, and he is facing eviction from his Queens
residence, which he told both the arresting officers and Pretrial Services was his
primary address. Nevertheless, agents determined that Tarshish, his children, and
their mother live in a luxury condominium development in Aventura, Florida. At his
initial appearance, defense counsel indicated that, were he released, Tarshish expected
to live with his children and their mother in Florida, which is inconsistent with what
he told Pretrial Services.
              In addition, at the time of his arrest, Pretrial Services determined that
there were more than $1,200,000 in outstanding judgments against Tarshish, the bulk
of which appear to relate to unpaid state and federal taxes. However, shortly after the
defendants were arrested, a civil judgment for over $9 million was entered against
both Tarshish and Dafna on September 18, 2019 in New York Supreme Court,
County of Kings, in 485-497 Ninth Ave. Partners LLC, et al. v. Tomer Dafna and
Abraham Tarshish, Index No. 520316/2019, based on a Confession of Judgment that
each signed in September 2016.
                All the above indicated that Tarshish has unknown financial resources,
an unstable living situation, a lack of employment ties and strong incentives to flee.
Accordingly, following Tarshish’s arrest, the government argued that Tarshish was a
flight risk and moved for this detention pending trial.
III.   The Current Bond Conditions
               Over the government’s objection, on or about September 24, 2019, the
Court approved an appearance bond in the amount of $1.5 million which is secured
by the signatures of four people, including a rabbi based in Florida, and two pieces of
property, including one investment property and one primary resident, both owned by
the same two suretors. None of the suretors are related to Tarshish, two of the
suretors have known Tarshish for seven or eight years and the others have known him
for a period of time less than that. Also, none of the suretors have an income that
could realistically secure a $1.5 million bond and what little income two of the
suretors do have appears to be related to one of the two properties that are secured as
collateral.
                As part of his bond conditions, among other things, Tarshish is required
to report to Pretrial Services as directed, he is subject to home detention with location
monitoring (“GPS”) with leave permitted for court appearances, medical treatment,
attorney visits, employment and other activities, including attending religious
services, as approved by Pretrial Services. Tarshish’s travel is restricted to New York


                                               3
 Case 1:19-cr-00408-MKB Document 90 Filed 12/09/19 Page 4 of 6 PageID #: 695



City, Long Island and Florida, and he is subject to random home/employment visits.
Tarshish is required to provide monthly reports to the court regarding his real estate
transactions.
IV.    The Bond Violations
                  Tarshish has violated a number of the bond conditions. First, as
noted in the bond violation report, Tarshish has blatantly violated the bond condition
of home confinement. On over a dozen occasions, after obtaining permission to
attend religious services, Tarshish has gone to places that are unrelated to religious
services and not approved by Pretrial Services, including a shopping mall, the beach,
swimming pools and hotels. While defense counsel represented to the Court on
December 3, 2019 that Tarshish may have had employment-related meetings during
some of these outings, Pretrial Services has indicated that Tarshish only had
permission to attend religious services during the instances listed in the bond violation
report. Furthermore, even ignoring that Tarshish did not have permission to leave his
home for business meetings, many of these outings occurred on Thanksgiving
(11/28/19), the day after Thanksgiving (11/29/19) or on the weekend (11/16, 11/30,
12/1), unlikely times for a business meeting.
               Also, as noted in the bond violation report, Tarshish has made almost
weekly multi-day “work” trips to New York but has failed to disclose to Pretrial
Services the specific details about these trips or to what employment they relate. As
discussed above, Tarshish is primarily in the real estate field, but has not provided
detail on why he needs to travel to New York. On December 3, 2019, defense
counsel represented to the Court that: (1) no real estate transactions have been
completed by Tarshish since his arrest; and (2) defense counsel indicated she had
exchanged e-mails with Pretrial Services about these trips. According to Pretrial
Services, however, for only two of those trips did defense counsel e-mail Pretrial
Services to confirm that Tarshish had met with defense counsel, but that no other
information was provided to Pretrial Services about what Tarshish was doing in New
York during these trips other than, on occasion, that he would be at one or two
specific locations for “work.”
               In fact, Pretrial Services informed the government that although
Tarshish is required, for both Florida and New York, to obtain Pretrial Services’
advance approval to go to specific addresses as to where he has employment-related
matters and to provide information about where he will be staying, Tarshish has not
been providing any such information during his trips to New York, including lodging
information.
               For example, Pretrial Services informed that the government that on
November 20th, Tarshish’s partner emailed Tarshish’s Pretrial Services Officer that
Tarshish: (1) had a meeting at one address in Brooklyn at 10:00am for “work;” (2) a
meeting at noon with his attorneys at their office in Manhattan, and (3) another
meeting in Manhattan at 6:00pm for “work.” No other information was provided


                                               4
 Case 1:19-cr-00408-MKB Document 90 Filed 12/09/19 Page 5 of 6 PageID #: 696



about these “work” meetings. GPS data indicated that Tarshish was at the third
location until approximately 11:30pm, and then traveled to another location, not
provided to Pretrial Services, in Queens after midnight. In sum, Tarshish tells Pretrial
Services he is going to New York “for work,” and then proceeds to travel freely
around New York City at all hours without providing the required information or
verification to Pretrial Services. For his most recent trip to New York, Tarshish
provided Pretrial Services with only his flight information, and no information about
where he would be staying or where he would be going during the day.
               Second, Pretrial Services told the government that Tarshish has not
provided any required information to Pretrial Services about his income since his
arrest. Despite having no reported income, no reported assets and, apparently, no real
estate business that he can complete, Tarshish previously reported of having monthly
expenses of over $9,000 per month, he has retained counsel, flies to New York almost
weekly, and, when supposedly going to religious services, has been to the Aventura
Mall (11/12/19, 11/13/2019, 11/15/19), the Trump Hotel Pool and the beach
(11/29/19, 11/30/19), the Village at Gulfstream Park/Gulfstream Park Racing and
Casino (12/1/19), the Fontainbleau Hotel (12/1/19), Nikki Hotel (12/1/19) and Soho
Asian Bar and Grill (12/1/19), all of which suggest that Tarshish has disposable
income that he has not disclosed. In addition, the Pretrial Services Officer stated that
during her last home visit, Tarshish said that he had earned no income for the month
of November, but she noted that he had a work crew present remodeling his
patio/pool deck.
V.     A Permanent Order of Detention Is Appropriate

               For all the reasons discussed in the government’s prior letter opposing
bail dated September 23, 2019 and the defendant’s blatant disregard of the bond
conditions set by the Court, a permanent order of detention is appropriate. Tarshish
clearly ignores home detention and the strict reporting requirements and instead
travels wherever and whenever he pleases, including under the auspices of religious
services. Furthermore, Tarshish’s willingness to claim that he is attend religious
services as a pretense to do other things also demonstrates that Tarshish’s rabbi, an
important suretor on his bond, may not have the moral suasion over Tarshish that the
rabbi and the Court presumed that he did. Moreover, Tarshish’s refusal to provide
Pretrial Services with the required financial disclosures, coupled with prolific
spending, indicates that Tarshish has extensive unexplained wealth. Taken together,
Tarshish’s blatant disregard for these very important bail conditions demonstrate that
Tarshish remains a flight risk and should be detained pending trial.




                                               5
 Case 1:19-cr-00408-MKB Document 90 Filed 12/09/19 Page 6 of 6 PageID #: 697



VI.    Conclusion

              For the reasons set forth above, the government respectfully requests that Your
Honor enter a permanent order of detention for Avraham Tarshish.

                                                  Respectfully submitted

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                           By:        /s/
                                                  Shannon C. Jones
                                                  Assistant U.S. Attorney
                                                  (718) 254-6379

cc: Kathleen Cassidy, Esq.




                                             6
